Case: 17-60673      Document: 00514693261         Page: 1    Date Filed: 10/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 17-60673
                                                                              FILED
                                                                       October 23, 2018
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MELVIN EUGENE SUMMERS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:15-CR-32-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Melvin Eugene Summers, federal prisoner # 18318-043, appeals the
district court’s denial of his motion for a sentence reduction pursuant 18 U.S.C.
§ 3582(c)(2). He sought the reduction under Amendment 782 of the Sentencing
Guidelines, effective November 1, 2014. See U.S.S.G. App. C, Amend. 782. The
Government moves for summary affirmance.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60673    Document: 00514693261     Page: 2   Date Filed: 10/23/2018


                                 No. 17-60673

      Section 3582(c)(2) permits the discretionary modification of a sentence
“in the case of a defendant who has been sentenced to a term of imprisonment
based on a sentencing range that has subsequently been lowered by the
Sentencing Commission” if such a reduction is consistent with applicable policy
statements issued by the Commission. § 3582(c)(2); Dillon v. United States,
560 U.S. 817, 824-25 (2010). A defendant is eligible for a reduction if the range
originally applicable to him was lowered by an amendment. See U.S.S.G.
§ 1B1.10(a)(1), p.s. (2014). Because Summers was sentenced after the effective
date of the amendment and was afforded the full benefit of Amendment 782,
his sentencing range was not lowered as a result of it, and he was not eligible
for a reduction under § 3582(c)(2). See Dillon, 560 U.S. at 824-26.
      The judgment of the district court is AFFIRMED. The Government’s
motion for summary affirmance is GRANTED.




                                       2